DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5-18, and 21-23 are pending in the instant application. Claims 1, 2, 5-18, and 21-23 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on October 8, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Drawings
The drawings were received on October 8, 2021. These drawings are acceptable. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on October 8, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection, the grounds for rejection are moot in view of Applicant’s amendment and the rejection and objection have been withdrawn. 
	It is noted that the restriction requirement has been withdrawn (i.e., withdrawn claims 18 and 21-23 have been rejoined). 
REASONS FOR ALLOWANCE
The compounds of Formula I, or pharmaceutically acceptable salts, solvates and/or prodrugs thereof, pharmaceutical compositions thereof and method of using a compound of the instant claims are novel and non-obvious over the prior art because of 1 is (CR5R5’)PO(OR6)2). The closest prior art is WO 2016/018697 A1 which discloses compounds of Formula (I) for treating Pneumovirinae virus infections (see abstract). The compounds disclosed in the prior art do not fit within the scope of those of the instant claims nor are they obvious variants. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626